In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 10-207V
                                     Filed: August 23, 2016

* * * * * *             *   *   *   *    *   *
                                             *             UNPUBLISHED
LISA A. BRAY,                                *
                                             *
                     Petitioner,             *             Chief Special Master Dorsey
                                             *
v.                                           *             Attorneys’ Fees and Costs
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
                     Respondent.             *
                                             *
* * * * * * * * * * * * *
Franklin John Caldwell, Jr., Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Jennifer Leigh Reynaud, United States Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

        On April 7, 2010, Lisa A. Bray (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that she suffered Guillain-Barré Syndrome (“GBS”) as a result of receiving an influenza (“flu”)
vaccine in December 2008 and a hepatitis B vaccine on February 10, 2009. See Petition at ¶ 10.

         A fact hearing was held on July 10, 2014, in Washington, D.C. On January 20, 2016, the
parties filed a joint stipulation in which they stated that a decision should be entered awarding
compensation in the amount of $305,000.00. See Stipulation dated January, 20, 2016 (ECF No.
96) at ¶¶ 7, 8. The undersigned approved the requested amount for petitioner’s compensation.
See Decision dated January 20, 2016 (ECF No. 97) at 2.

      On July 18, 2016, petitioner filed a motion for attorneys’ fees and costs, requesting
$67,068.10 in attorneys’ fees and $21,317.94 in attorneys’ costs, for a total of $88,386.04 in

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).


                                                    1
attorneys’ fees and costs. See Petitioner’s Application (“Pet’r’s App.”) dated July 18, 2016
(ECF No. 103) at ¶ 2. In accordance with General Order #9, petitioner states that she incurred
$111.25 in personal costs in pursuit of the claim. See Id. at ¶ 3; Pet’r’s Ex. 39 at 1.

         On August 4, 2016, respondent filed a response to petitioner’s motion. See Respondent’s
Response (“Resp’t’s Resp.”) dated August 4, 2016 (ECF No. 104). Respondent does not oppose
the requested hourly rates, but stated that based on fee awards in similar cases, reasonable
amount of fees and costs would fall between $78,000.00 and $82,000.00. See Id. at 3. Petitioner
filed a reply to respondent’s response on August 15, 2016, stating that all costs in the present
case are reasonably necessary. See Pet’r’s Reply dated August 15, 2016 (ECF No. 106) at 1, 3.

       This matter is now ripe for adjudication.

  I.   Attorneys’ Fees and Costs

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
Petitioner in this case was awarded compensation pursuant to a stipulation and therefore is
entitled to an award of reasonable attorneys’ fees and costs.

       a. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorneys’ fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d at 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an initial
estimate of a reasonable attorneys’ fee by ‘multiplying the number of hours reasonably expended
on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v. Stenson, 465
U.S. 886, 888 (1984)). Then, the court may make an upward or downward departure from the
initial calculation of the fee award based on other specific findings. Id. at 1348. Under the
Vaccine Act, a reasonable hourly rate is “the prevailing market rate defined as the rate prevailing
in the community for similar services by lawyers of reasonably comparable skill, experience, and
reputation.” Id. at 1347-48.

       Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health & Human Servs., 85
Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y or Health & Human Servs., 3
F.3d 1517, 1521 (Fed. Cl. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

                 i.   Hours Expended

       Petitioner’s application includes a detailed record of the time spent and services
performed. See generally, Pet’r’s Ex. 38. Counsel billed minimal and reasonable hours
reviewing medical records and expert reports, and preparing for the fact hearing on July 10,



                                                   2
2014. See Id. After carefully reviewing petitioner’s application and counsel’s billing records,
the undersigned finds that the hours expended are reasonable and will thus pay them in full.

          b. Reasonable Costs

         Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
$21,317.94 in attorneys’ costs. See Pet’r’s App. at ¶ 2. The requested attorneys’ costs include
filing fees, expert fees charged by Dr. Thomas F. Morgan, medical record fees, postage, copy
and print charges, fax charges, as well as meals, travel expenses, and hotel accommodations for
petitioner, counsel, and witnesses during the fact hearing on July 10, 2014, in Washington, D.C.
See Pet’r’s Ex. 38 at 29-32, 77-79. The undersigned finds the requested attorneys’ costs to be
reasonable.

        In accordance with General Order #9, petitioner also requests $111.25 in personal costs
in pursuit of the claim. See Pet’r’s App. at ¶ 3; Pet’r’s Ex. 39 at 1. The undersigned finds that
petitioner’s personal costs are reasonable.

    II.   Conclusion

       The undersigned finds the total requested attorneys’ fees and costs of $88,386.04 and the
requested personal costs of $111.25 reasonable. Accordingly, an award should be made as
follows:

             (1) A lump sum of $111.25 in the form of a check payable to petitioner.

             (2) A lump sum of $88,386.04 in the form of a check jointly payable to petitioner
                 and petitioner’s counsel of record, Franklin John Caldwell, Jr., of the law
                 firm Maglio, Christopher & Toale.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment forthwith.2

          IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     3